Citation Nr: 1213473	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, currently rated as 20 percent disabling. 

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss on an extra-schedular basis. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In January 2010, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and pursuant to a Joint Motion for Remand of July 2010 the Court vacated the Board's decision and remanded the claim to the Board for readjudication.  

In August 2010 and August 2011, the Board remanded the claim for further development.  

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim is not separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted that he is not employable solely by reason of his service-connected bilateral hearing loss disability.  Accordingly, the issue of entitlement to TDIU has been raised.  

The issues of entitlement to an extraschedular evaluation in excess of 20 percent and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  At his VA examination in November 2005, the Veteran's puretone thresholds were 61 for the right ear and 65 for the left ear, and his speech scores were 80 percent for the right ear and 72 percent for the left ear. 

2.  At his VA examination in May 2008, the Veteran's puretone threshold averages were 61 for the right ear and 66 for the left ear and his speech scores were 72 percent for the right ear and 80 percent for the left ear.

3.  At his VA examination in October 2010, the Veteran's puretone threshold averages were 61 for the right ear and 61 for the left ear and his speech scores were 88 percent for the right ear and 80 percent for the left ear.  

4.  While the Veteran's hearing impairment at times met the requirements of the provisions of 38 C.F.R. § 4.86(a) governing exceptional patterns of hearing impairment, it does not result in a more favorable rating than 20 percent in this instance.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for bilateral hearing loss are not met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist 

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The RO sent correspondence in October 2005 which advised the Veteran of the evidence he should submit and what evidence VA would attempt to obtain.  The Veteran was also notified of the types of evidence that might be relevant to support the claim.  The duty to notify as to the claim for an increased rating is met.  The Veteran was also advised as to disability evaluations and effective dates in November 2006. 

Thus, VA has satisfied its duty to notify.  The Board notes that notice as to the effective date of the award and the disability evaluations was not provided until after the initial adjudication of the claim.  However, the claim is being denied and any prejudice as to the timing error is harmless.  Regardless, the claim was readjudicated in a statement of the case of April 2008, and supplemental statements of the case of February 2009, April 2011, and November 2011.  Therefore, any timing defect was cured by the readjudication.  

Regarding the duty to assist, all relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unattained, relevant, available evidence.  The claimant was afforded VA audiological examinations in November 2005, May 2008, October 2010 and September 2011.  These examination reports are adequate for adjudication purposes as they included interviews with the Veteran, clinical evaluation, and medical conclusions by appropriately qualified healthcare providers.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full history of the disability.  The Board finds that VA fulfilled its duty to assist. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The record establishes the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims.  All requirements of the duty to notify the Veteran and the duty to assist the Veteran are met. 

Legal Criteria and Analysis

The Veteran contends that he is entitled to a rating in excess of 20 percent for bilateral hearing loss.  A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating for hearing loss is determined under the criteria in 38 C.F.R. §§ 4.85 and 4.86.  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination testing using the Maryland CNC test.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The puretone threshold average as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA. 38 C.F.R. § 4.85(d). 

Ratings for hearing impairment are derived by the mechanical application of the criteria to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86. 

At his VA examination in November 2005, the Veteran exhibited pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
75
70
LEFT
30
30
70
80
80

Puretone threshold averages were 61 for the right ear and 65 for the left ear and his speech scores were 80 percent for the right ear and 72 percent for the left ear. Using tables VI and VII from 38 C.F.R. § 4.85 , the Veteran is assigned Level IV for the right ear and Level V for the left ear, resulting in a ten percent rating under Table VII, Diagnostic Code 6100. 

However, the Veteran's hearing impairment at this examination meets the requirements of the provisions of 38 C.F.R. § 4.86(b) governing exceptional patterns of hearing impairment.  Specifically, the Veteran's puretone thresholds were 30 at 1000 Hz and 70 at 2000 Hz.  Applying the Veteran's puretone threshold average to Table VIA results in right ear hearing of level IV and left ear hearing of level V.  The level IV is increased to a V, and level V is increased to a VI, due to the considerations of 38 C.F.R. § 4.86, resulting in a 20 percent evaluation under Table VII.  However, there is no basis for assigning a rating higher than 20 percent. 

At his VA examination in May 2008, the Veteran exhibited pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
60
60
LEFT
40
40
75
70
80

At his VA examination in May 2008, the Veteran's puretone threshold averages were 61 for the right ear and 66 for the left ear and his speech scores were 72 percent for the right ear and 80 percent for the left ear.  Using tables VI and VII from 38 C.F.R. § 4.85 , the Veteran is assigned Level V for the right ear and Level IV for the left ear, resulting in a ten percent rating under Table VII, Diagnostic Code 6100. 

While the Veteran's hearing impairment at this examination meets the requirements of the provisions of 38 C.F.R. § 4.86(a) governing exceptional patterns of hearing impairment, it does not result in a more favorable rating in this instance. Specifically, the Veteran's puretone thresholds in the right ear were 55 decibels or more at all four of the required frequencies. Applying the Veteran's puretone threshold average to Table VIA results in right ear hearing of level IV, less favorable than is assigned under Table VI.  As above, factoring this result into Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.  Thus, there is again no basis for a rating higher than 20 percent. 

At his VA examination in October 2010, the Veteran exhibited pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
65
65
65
LEFT
40
30
70
70
75

At his VA examination in October 2010, the Veteran's puretone threshold averages were 61 for the right ear and 61 for the left ear and his speech scores were 88 percent for the right ear and 80 percent for the left ear.  Using tables VI and VII from 38 C.F.R. § 4.85, the Veteran is assigned Level IV for the right ear and Level IV for the left ear, resulting in a ten percent rating under Table VII, Diagnostic Code 6100. 

The Board notes that the Veteran's hearing impairment at this examination does not meet the requirements of the provisions of 38 C.F.R. §§  4.86(a) and 4.86(b) governing exceptional patterns of hearing impairment with regard to the right ear.  However, the findings meet the provisions of 38 C.F.R. § 4.86(b) with regard to the left ear.  Specifically, the Veteran's puretone thresholds were 30 at 1000 Hz and 70 at 2000 Hz.  Applying the Veteran's puretone threshold average to Table VIA results in left ear hearing of level V.  The level V is increased to a VI, due to the considerations of 38 C.F.R. § 4.86, resulting in a 10 percent evaluation under Table VII.  However, there is no basis for assigning a rating higher than 20 percent.

Thus, there is no evidence that the criteria for a rating higher than 20 percent are met at any time.  

The Veteran's contentions regarding his hearing deficiencies have been considered and there is no question that he honestly believes that he is entitled to a higher rating for his hearing loss; however, his contentions cannot be used as competent medical evidence to show that an increased rating is warranted under the VA schedular rating criteria for hearing loss.  As noted above, ratings for hearing loss are determined by the mechanical application of test results to the tables provided in this document.  The evidence does not demonstrate that the Veteran has medical expertise in this arena.  The results of specific testing conducted by skilled individuals is more probative that the lay opinions of record. 

Here, the mechanical application of the Rating Schedule clearly indicates that the Veteran is not entitled to a higher rating for his bilateral hearing loss.  The Board has considered the doctrine of reasonable doubt and finds that, if reasonable doubt can be applied where the Rating Schedule mandates this result, the bilateral hearing impairment more nearly approximates a 20 percent evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.655(b), 4.3, 4.7, 4.85, Diagnostic Code 6100. 


ORDER

The appeal for an increased evaluation for bilateral hearing loss on a schedular basis is denied. 


REMAND

As noted in the introduction, the issue of entitlement to TDIU has been raised by the record.  Specifically, in a January 2012 letter from the Veteran's vocational expert, he stated that the Veteran was permanently and totally occupationally disabled due to his hearing loss disability.  In view of Rice, supra, the Board finds that this claim should be adjudicated as part of this appeal.  That notwithstanding, the Veteran has not been provided 38 C.F.R. § 3.159(b) notice in conjunction with this claim, and the RO/AMC has not adjudicated the claim to date.  These matters must be addressed upon remand. 

Moreover, although the evidence does not demonstrate that a schedular evaluation in excess of 20 percent is warranted for the Veteran's bilateral hearing loss, the Board finds that a referral for an extraschedular evaluation is warranted due to the detrimental occupational effects of the Veterans bilateral hearing loss which are not considered under 38 C.F.R. 4.85, Diagnostic Code 6100. 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, there is evidence that the rating schedule is inadequate to evaluate the Veteran's disability.  Although the Veteran's puretone averages and speech discrimination scores do not reflect that a schedular evaluation in excess of 20 percent is warranted for bilateral hearing loss, the Veteran, VA examiners and private vocational expert all state the Veteran's bilateral hearing loss severely affect his ability to work and function in everyday activities.  Specifically, the Veteran's vocational expert stated in a letter of January 2012, that until the Veteran gets aural rehabilitation and realizes sufficient benefit from it to work at an appropriate level of productivity he is not able to maintain a job.  Moreover, the September 2011 VA examiner noted that the Veteran's hearing loss would pose great difficulty for him to understand speech communication with the presence of background noise.  She assumed this could be bettered with newer hearing aids, but the same has not been shown in the record.  Finally, during his RO hearing of February 2008, the Veteran testified that he has difficulty hearing with competing noises when he is "out in the world" due to such things as passing vehicles or background noise.  

Hence, the Board finds that the criteria for referral for consideration of an extraschedular rating are met. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a notice letter addressing the criteria for a grant of TDIU and the type of evidence needed to substantiate such a claim.  The Veteran should specifically be notified of both the relative duties of VA and a claimant in obtaining such evidence and VA's practices in assigning disability evaluations and effective dates for such evaluations. 

2.  While the Board is not requiring specific evidentiary development at this juncture, the RO/AMC should review the Veteran's response, if any, and undertake any additional development indicated by that response.  Such development may include requesting additional treatment records or affording the Veteran an additional examination. 

3.  The claim should be referred to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate entitlement to an extraschedular rating for bilateral hearing loss. 

4.  After the requested development has been completed, the issues of entitlement to TDIU and an extraschedular evaluation in excess of 20 percent should be adjudicated.  If the determinations are unfavorable, the Veteran should be furnished with a Supplemental Statement of the Case, and he and his representative should be allowed a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


